DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 14, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-16, and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US 20140368768) in view of Park et al. (US 20150309366) and Shimizu (US 20120057097). 
Regarding claim 1, Sakai discloses (Figs. 1A-24) a light-emitting device comprising: a main substrate (17) that includes a central part (17) and a peripheral part (17b) that surrounds the central part; a plurality of light sources (12) that are each disposed on a light source substrate (13) of the central part of the main substrate; a plurality of lenses (14) disposed to correspond to 
Sakai does not necessarily disclose one or more light reflection members that are each disposed on the peripheral part, the light reflection members each having reflectance that is higher than the reflectance of the main substrate, and wherein at least one of the one or more light reflection members overlays a portion of the reflection sheet located in a region of the peripheral part of the main substrate, the plurality of light sources being arranged such that a density of light sources arranged proximate a center region of the central part is less than a density of light sources arranged proximate an edge region of the central part.
Park discloses (Figs. 1-5) one or more light reflection members (RS) that are each disposed on the peripheral part, the light reflection members each having reflectance that is higher than the reflectance of the main substrate (section 0073), and wherein at least one of the one or more light reflection members (RS) overlays a portion of the reflection sheet (400) located in a region of the peripheral part (portions of 400 where LSU is not located; portions of 400 overlapping S1-S4) of the main substrate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Park to prevent the corner portions of the display panel from being darker. 
Shimizu discloses (Fig. 9) the plurality of light sources (17) being arranged such that a density of light sources arranged proximate a center region (LD-B) of the central part is less than a density of light sources arranged proximate an edge region (HD-B) of the central part. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Shimizu to improve brightness of the end part while suppressing excessive high brightness of the center part.  

Sakai does not necessarily disclose the light reflection members are each disposed on four corners of the peripheral part of the main substrate.
Park discloses (Figs. 1-5) the light reflection members (RS) are each disposed on four corners of the peripheral part of the main substrate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Park to prevent the corner portions of the display panel from being darker.
Regarding claim 3, Sakai does not necessarily disclose the peripheral part includes a first part and a second part that face each other with the central part being interposed therebetween in the first direction, and a third part and a fourth part that face each other with the central part being interposed therebetween in a second direction that is orthogonal to the first direction, and the light reflection members are each disposed on the first part to the fourth part.
Park discloses (Figs. 1-5) the peripheral part (portions of 400 where LSU is not located; portions of 400 overlapping S1-S4) includes a first part (portion of 400 overlapping C1) and a second part (portion of 400 overlapping C3) that face each other with the central part (portion of 400 overlapping CP) being interposed therebetween in the first direction, and a third part (portion of 400 overlapping C2) and a fourth part (portion of 400 overlapping C4) that face each other with the central part being interposed therebetween in a second direction that is orthogonal to the first direction, and the light reflection members (RS) are each disposed on the first part to the fourth part.

Regarding claim 5, Sakai does not necessarily disclose when a maximum value of intervals between the plurality of light sources that are arranged side by side in the first direction is set as P, the light reflection members are each provided in a region that is P/2 or more apart from respective central positions of all the light sources.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular values, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 6, Sakai discloses (Figs. 1A-24; in particular Figs. 15-24) a light-emitting device comprising: a main substrate (17); the main substrate includes a central part (17) and a peripheral part (17b) that surrounds the central part; a plurality of light sources (12) that are each provided on a light source substrate (13) of the main substrate; a first lens (14) that is provided to correspond to a first light source of the plurality of light sources, the first lens having a first shape; and a second lens (14) that is provided to correspond to a second light source of the plurality of light sources, the second lens having a second shape that is different from the first shape.
Sakai does not necessarily disclose one or more light reflection members each provided on the peripheral part, the light reflection members each having reflectance that is higher than the reflectance of the main substrate, and wherein at least one of the one or more light reflection members overlays a portion of the reflection sheet located in a region of the peripheral part of the 
Park discloses (Figs. 1-5) one or more light reflection members (RS) that are each provided on the peripheral part, the light reflection members each having reflectance that is higher than the reflectance of the main substrate (section 0073), and wherein at least one of the one or more light reflection members (RS) overlays a portion of the reflection sheet (400) located in a region of the peripheral part (portions of 400 where LSU is not located; portions of 400 overlapping S1-S4) of the main substrate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Park to prevent the corner portions of the display panel from being darker. 
Shimizu discloses (Fig. 9) the plurality of light sources (17) being arranged such that a density of light sources arranged proximate a center region (LD-B) of the central part is less than a density of light sources arranged proximate an edge region (HD-B) of the central part. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Shimizu to improve brightness of the end part while suppressing excessive high brightness of the center part.  
Regarding claim 7, Sakai discloses (Figs. 1A-24; in particular Figs. 15-24) first light that is outputted from the first lens (14) is configured to spread along the main substrate more than second light that is outputted from the second light source.
Regarding claim 8, Sakai discloses (Figs. 1A-24; in particular Figs. 15-24) the first lens (14) is a reflective lens that diffuses the light from one of the light sources along the main 
Regarding claim 9, Sakai discloses (Figs. 1A-24; in particular Figs. 15-24) the main substrate (17) has a rectangular planar shape in which a first direction is set as a longitudinal direction, and the first lens (14) is provided on each of four corners of the main substrate.
Regarding claim 10, Sakai discloses (Figs. 1A-24; in particular Figs. 15-24) the plurality of light sources (12) are each disposed in matrix on the main substrate, and a plurality of the first lenses (14) are provided to surround the second lens (14).
Regarding claim 12, Sakai discloses (Figs. 1A-24) the main substrate (17) has a rectangular planar shape in which a first direction is set as a longitudinal direction.
Sakai does not necessarily disclose the light reflection members are each provided on four corners of the peripheral part of the main substrate.
Park discloses (Figs. 1-5) the light reflection members (RS) are each provided on four corners of the peripheral part of the main substrate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Park to prevent the corner portions of the display panel from being darker.
Regarding claim 13, Sakai discloses (Figs. 1A-24) a display apparatus comprising: a liquid crystal panel (2); and a light-emitting device (3) on rear surface side of the liquid crystal panel, the light-emitting device including a main substrate (17) that includes a central part (17) and a peripheral part (17b) that surrounds the central part, a plurality of light sources (12) that are each disposed on a light source substrate (13) of the central part of the main substrate, a plurality of lenses (14) disposed to correspond to the plurality of light sources respectively, the plurality of lenses applying optical effects to beams of light from the plurality of light sources respectively. 

Park discloses (Figs. 1-5) one or more light reflection members (RS) that are each disposed on the peripheral part, the light reflection members each having reflectance that is higher than the reflectance of the main substrate (section 0073), and wherein at least one of the one or more light reflection members (RS) overlays a portion of a reflection sheet (400) located in a region of the peripheral part (portions of 400 where LSU is not located; portions of 400 overlapping S1-S4) of the main substrate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Park to prevent the corner portions of the display panel from being darker. 
Shimizu discloses (Fig. 9) the plurality of light sources (17) being arranged such that a density of light sources arranged proximate a center region (LD-B) of the central part is less than a density of light sources arranged proximate an edge region (HD-B) of the central part. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Shimizu to improve brightness of the end part while suppressing excessive high brightness of the center part.  
Regarding claim 14, Sakai discloses (Figs. 1A-24) display apparatus comprising: a liquid crystal panel (2); and a light-emitting device (3) on rear surface side of the liquid crystal panel, 
Sakai does not necessarily disclose one or more light reflection members that are each disposed on the peripheral part, at least one of the one or more light reflection members overlays a portion of the reflection sheet located in a region of the peripheral part of the main substrate; the plurality of light sources being arranged such that a density of light sources arranged proximate a center region of the central part is less than a density of light sources arranged proximate an edge region of the central part.
Park discloses (Figs. 1-5) one or more light reflection members (RS) that are each disposed on the peripheral part, at least one of the one or more light reflection members (RS) overlays a portion of the reflection sheet (400) located in a region of the peripheral part (portions of 400 where LSU is not located; portions of 400 overlapping S1-S4) of the main substrate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Park to prevent the corner portions of the display panel from being darker. 
Shimizu discloses (Fig. 9) the plurality of light sources (17) being arranged such that a density of light sources arranged proximate a center region (LD-B) of the central part is less than a density of light sources arranged proximate an edge region (HD-B) of the central part. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 15, Sakai discloses (Figs. 1A-24) a lighting apparatus comprising a light-emitting device (3), the light-emitting device including a main substrate (17) that includes a central part (17) and a peripheral part (17b) that surrounds the central part, a plurality of light sources (12) that are each disposed on a light source substrate (13) on the central part of the main substrate, a plurality of lenses (14) disposed to correspond to the plurality of light sources respectively, the plurality of lenses applying optical effects to beams of light from the plurality of light sources respectively.
Sakai does not necessarily disclose one or more light reflection members that are each disposed on the peripheral part, the light reflection members each having reflectance that is higher than the reflectance of the main substrate, and wherein at least one of the one or more light reflection members overlays a portion of the reflection sheet located in a region of the peripheral part of the main substrate; the plurality of light sources being arranged such that a density of light sources arranged proximate a center region of the central part is less than a density of light sources arranged proximate an edge region of the central part.
Park discloses (Figs. 1-5) one or more light reflection members (RS) that are each disposed on the peripheral part, the light reflection members each having reflectance that is higher than the reflectance of the main substrate (section 0073), and wherein at least one of the one or more light reflection members (RS) overlays a portion of the reflection sheet (400) located in a region of the peripheral part (portions of 400 where LSU is not located; portions of 400 overlapping S1-S4) of the main substrate. It would have been obvious to one of ordinary 
Shimizu discloses (Fig. 9) the plurality of light sources (17) being arranged such that a density of light sources arranged proximate a center region (LD-B) of the central part is less than a density of light sources arranged proximate an edge region (HD-B) of the central part. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Shimizu to improve brightness of the end part while suppressing excessive high brightness of the center part.  
Regarding claim 16, Sakai discloses (Figs. 1A-24; in particular Figs. 15-24) a lighting apparatus comprising a light-emitting device (3), the light-emitting device including a main substrate (17) that includes a central part (17) and a peripheral part (17b) that surrounds the central part, a plurality of light sources (12) that are each provided on a light source substrate (13) of the main substrate, a first lens (14) that is provided to correspond to one light source of the plurality of light sources and has a first shape, and a second lens (14) that is provided to correspond to the other light source of the plurality of light sources and has a second shape that is different from the first shape.
Sakai does not necessarily disclose one or more light reflection members that are each disposed on the peripheral part, at least one of the one or more light reflection members overlays a portion of the reflection sheet located in a region of the peripheral part of the main substrate; the plurality of light sources being arranged such that a density of light sources arranged proximate a center region of the central part is less than a density of light sources arranged proximate an edge region of the central part.

Shimizu discloses (Fig. 9) the plurality of light sources (17) being arranged such that a density of light sources arranged proximate a center region (LD-B) of the central part is less than a density of light sources arranged proximate an edge region (HD-B) of the central part. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Shimizu to improve brightness of the end part while suppressing excessive high brightness of the center part.  
Regarding claim 23, Sakai does not necessarily disclose a first distance between a first pair of adjacent light sources is less than a second distance between a second pair of adjacent light sources and the first pair of adjacent light sources and the second pair of light sources share a common light source. 
Shimizu discloses (Fig. 9) a first distance between a first pair of adjacent light sources (17 in LD-B area) is less than a second distance between a second pair of adjacent light sources (17 in HD-B area) and the first pair of adjacent light sources and the second pair of light sources share a common light source (20-A). It would have been obvious to one of ordinary skill in the 
Regarding claim 24, Sakai does not necessarily disclose a first distance between a first pair of adjacent light sources is less than a second distance between a second pair of adjacent light sources and the first pair of adjacent light sources and the second pair of light sources share a common light source. 
Shimizu discloses (Fig. 9) a first distance between a first pair of adjacent light sources (17 in LD-B area) is less than a second distance between a second pair of adjacent light sources (17 in HD-B area) and the first pair of adjacent light sources and the second pair of light sources share a common light source (20-A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Shimizu to improve brightness of the end part while suppressing excessive high brightness of the center part.  
Regarding claim 25, Sakai does not necessarily disclose a first distance between a first pair of adjacent light sources is less than a second distance between a second pair of adjacent light sources and the first pair of adjacent light sources and the second pair of light sources share a common light source. 
Shimizu discloses (Fig. 9) a first distance between a first pair of adjacent light sources (17 in LD-B area) is less than a second distance between a second pair of adjacent light sources (17 in HD-B area) and the first pair of adjacent light sources and the second pair of light sources share a common light source (20-A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Shimizu to improve brightness of the end part while suppressing excessive high brightness of the center part.  

Shimizu discloses (Fig. 9) a first distance between a first pair of adjacent light sources (17 in LD-B area) is less than a second distance between a second pair of adjacent light sources (17 in HD-B area) and the first pair of adjacent light sources and the second pair of light sources share a common light source (20-A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Shimizu to improve brightness of the end part while suppressing excessive high brightness of the center part.  
Regarding claim 27, Sakai does not necessarily disclose a first distance between a first pair of adjacent light sources is less than a second distance between a second pair of adjacent light sources and the first pair of adjacent light sources and the second pair of light sources share a common light source. 
Shimizu discloses (Fig. 9) a first distance between a first pair of adjacent light sources (17 in LD-B area) is less than a second distance between a second pair of adjacent light sources (17 in HD-B area) and the first pair of adjacent light sources and the second pair of light sources share a common light source (20-A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Shimizu to improve brightness of the end part while suppressing excessive high brightness of the center part.  
Regarding claim 28, Sakai does not necessarily disclose a first distance between a first pair of adjacent light sources is less than a second distance between a second pair of adjacent 
Shimizu discloses (Fig. 9) a first distance between a first pair of adjacent light sources (17 in LD-B area) is less than a second distance between a second pair of adjacent light sources (17 in HD-B area) and the first pair of adjacent light sources and the second pair of light sources share a common light source (20-A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Shimizu to improve brightness of the end part while suppressing excessive high brightness of the center part.  
Response to Arguments
Applicant’s arguments with respect to claims 1-10, 12-16, and 23-28 have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES S CHANG/Primary Examiner, Art Unit 2871